DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-43 are pending. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-33, drawn to an RNAi agent for inhibiting expression of a PNPLA3 gene, classified in C12N15/1137.
II. Claims 34-43, drawn to a method of inhibiting expression of a PNPLA3 gene in a cell using the RNAi agent, classified in A61K47/549.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, for example in laboratory assays to study gene function.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Felicity Groth on 03 October 2022 a provisional election was made without traverse to prosecute the invention of the product, claims 1-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34-43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 34-43 are withdrawn.
Claims 1-33 are examined. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 1-2 are in color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. 
Any such petition must include the following:
(i) The fee set forth in § 1.17(h);
(ii) One (1) set of color drawings if submitted via the Office electronic filing system or three (3) sets of color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification to insert (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied, such as, “The present disclosure relates to…”.  Correction is required.  See MPEP § 608.01(b).

The use of terms, for example TSKgel® (¶241), which are trade names or marks used in commerce, has been noted in this application. This and other such terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the claims cannot stand on their own because they do not clearly identify which residues are modified and how. 
The claims recite “comprising an antisense strand that comprises a modified nucleotide sequence that differs by 0 or 1 nucleotides from one of the nucleotide sequences of SEQ ID NOs: 90, 95 and 102; wherein a, c, g, and u represent 2'-O-methyl adenosine, cytidine, guanosine, and uridine, respectively; Af, Cf, Gf, and Uf represent 2'-fluoro adenosine, cytidine, guanosine, and uridine, respectively; s represents a phosphorothioate linkage” (Claim 25); “wherein the sense strand comprises a modified nucleotide sequence that differs by 0 or 1 nucleotides from one of the nucleotide sequences of SEQ ID NOs: 214, 219 and 256; wherein a, c, g, i, and u represent 2'-O-methyl adenosine, cytidine, guanosine, inosine, and uridine, respectively; Af, Cf, Gf, and Uf represent 2'-fluoro adenosine, cytidine, guanosine, and uridine, respectively; s represents a phosphorothioate linkage” (Claim 26); and “wherein the antisense strand consists of the modified nucleotide sequence of SEQ ID NOs: 90, 95 and 102, and the sense strand consists of the modified nucleotide sequence of SEQ ID NOs: 131, 136 and 137; wherein a, c, g, and u are 2'-O-methyl adenosine, cytidine, guanosine, and uridine, respectively; Af, Cf, Gf, and Uf are 2'-fluoro adenosine, cytidine, guanosine, and uridine, respectively; s is a phosphorothioate linkage; (invAb) is an inverted abasic deoxyribose residue” (Claim 32). 
In Claims 25, 26, 32, it is unclear whether all the nucleotides are modified as 2-O-methyl [base] or only “a” is modified to “2-O-methyl-adenosine” because as instantly presented the claims don’t clearly recite the limitation.
For the purpose of compact prosecution, Claims 25-26 and 32 will be interpreted where all the nucleotides are modified consistent with the sequence listing.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 depends on claim 24 however limitations recited in claim 27 do not further limit claim 24. The limitations of claim 27 duplicate those recited in claim 24. Claim 27 will be examined as reciting the same limitations as claim 24. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-12, 14, 16-24, 26-28, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10231988, filed 7 August 2017 and issued 19 March 2019 (referred to as “US988”).
US988 is drawn to RNAi agents that inhibit expression of patatin-like phospholipase domain-containing protein 3 (PNPLA3) with the purpose of treating subjects with non-alcoholic fatty liver disease (NAFLD) and/or PNPLA3-related diseases and disorders. US988 discloses, either explicitly or inherently, all the elements of Claims 1-8, 11-12, 14, 16-24, 26-28, and 33.
With regard to claim 1, SEQ ID NO 597 listed in column 147, table 4 of US988, anticipates SEQ ID NO 176 as shown by sequence comparison present below:  
Sequence 597; Patent No. 10231988
Qy          2 AGUGAAAAACUGGGAAAGG 20
              |||||||||||||||||||
Db          1 AGUGAAAAACUGGGAAAGG 19
Sequence 346; Patent No. 10231988
Qy          2 CCUUUCCCAGUUUUUCACU 20
              |||||||||||||||||||
Db          1 CCUUUCCCAGUUUUUCACU 19

Further, SEQ ID NO 346 (Table 4 Column 135) anticipates SEQ ID NO 214 as shown above in the sequence comparison results. 
“Partially complementary” is defined at ¶0051 of the instant Specification to mean at least 70% of the bases in a contiguous sequence will hybridize with the same number of bases in a contiguous sequence of a second oligonucleotide and that the contiguous sequence may comprise all or a part of a nucleotide sequence. Therefore, US988 SEQ ID NO 346 meets the criterion of at least partial complementarity to the antisense strand of instant SEQ ID NO 176. 
Because US988 SEQ ID NOs 597 and 346 comprise SEQ ID NOs 176 and 214, they also anticipate the limitations of instant Claim 26 because Claim 26 recites these sequences without any (0) modifications. 
The US988 sequences anticipate the limitations of Claim 2 since nucleotides 1-19 of SEQ ID NO 597 are 100% identical to SEQ ID NO 176 and therefore comprise nucleotides 2-18 of SEQ ID NO 176. 
The US988 sequences anticipate the limitations of Claim 3 since SEQ ID NO 346 comprises >17 contiguous nucleotides differing by 0-1 nucleotides from sense strand SEQ ID NO 214, and comprises at least 85% complementarity over 17 contiguous nucleotides to antisense strand SEQ ID NO 176. 
SEQ ID NOs 176 and 214 are anticipated by US988 SEQ ID NOs 597 and 346, as shown above. SEQ ID NOs 597 and 346 are complementary to each other. Column 26 L61-63 disclose that a dsRNA of the invention may comprise sequences set forth in any one of Tables 3-5, 7, and 8, or [modified] sequences of [the Tables]… Therefore, Claim 23 (i.e., “an RNAi agent comprised of a sense strand and an antisense strand that form a duplex sequence with SEQ ID NOs: 176 and 214”) is implicitly disclosed. 
The limitations of Claims 4-8 are anticipated by US988. US988 Column 2 L 36-40 disclose that the dsRNAi comprises at least one modified nucleotide or that all nucleotides can be modified (i.e., the limitations of Claim 4 “at least one nucleotide of the RNAi agent is a modified nucleotide” and Claim 5 “all or substantially all of the nucleotides of the sense and/or antisense strand of the RNAi agent are modified nucleotides”). 
US988 Columns 2-3 L55-10 disclose potential modifications: all of the nucleotides comprise a modification … at least one of the modified nucleotides is … a 2'-O-methyl modified nucleotide, a 2'-fluoro modified nucleotide, a 2'-deoxy-modified nucleotide, a locked nucleotide, … an abasic nucleotide, a 2'-amino-modified nucleotide, … a 2'-methoxyethyl modified nucleotide, a 2'-O-alkyl-modified nucleotide, a morpholino nucleotide … Col 33 L28-30 teaches an acyclic 2'-3'-seco-nucleotide (i.e., these modifications anticipate the limitations of Claim 6 “the modified nucleotide is selected from the group consisting of: 2'-O-methyl nucleotide, 2'-fluoro nucleotide, 2'-deoxy nucleotide, 2',3'-seco nucleotide mimic, locked nucleotide… 2'-methoxyethyl nucleotide, abasic nucleotide, ribitol, inverted nucleotide, inverted 2'-O-methyl nucleotide, inverted 2'-deoxy nucleotide, 2'-amino-modified nucleotide, 2'-alkyl-modified nucleotide, morpholino nucleotide…”; and Claim 7 “all or substantially all of the modified nucleotides are 2'-O-methyl nucleotides, 2'-fluoro nucleotides, or combinations thereof”). These sections of US988 also anticipate the limitations of Claim 22 (“the sense strand comprises one or two inverted abasic residues”).
Regarding Claim 8, US988 Column 151 discloses SEQ ID NO 651 which anticipates instant SEQ ID NO 95 as shown:  
Sequence 651; Patent No. 10231988
Qy          3 AGUUAGGUGAAAAAGGUGU 21
              |||||||||||||||||||
Db          1 AGUUAGGUGAAAAAGGUGU 19
US988 discloses at Column 26 L64-67 that the dsRNA of Tables 3-5, 7, and 8 can be unmodified, un-conjugated, modified, and/or conjugated, as described herein; at Column 28 L51-56 an iRNA of the invention, e.g., a dsRNA, is chemically modified to enhance stability or other beneficial characteristics, that substantially all of the nucleotides can be modified; and Col 29 L1-10 teaches example modifications including 3’ and 5’ end modifications and base and backbone modifications. Therefore, the modifications disclosed by US988 implicitly anticipate the exact modifications to instant SEQ ID NO 95 (i.e., the 2’-O-methyl- and 2’-fluoro-nucleotides and the phosphorothioate linkages). These sections of US988 also anticipate the limitations of Claims 24 and 27 (“the sense strand further includes inverted abasic residues at the 3' terminal end of the nucleotide sequence, at the 5' end of the nucleotide sequence, or at both”).
US988 Col 47 L43-46 disclose chemically linking the RNA to one or more ligands, moieties or conjugates that enhance the activity, cellular distribution or cellular uptake; Col 48 L11-15 disclose the specific ligand N-acetylgalactosamine; and Col 2 L53-54 disclose that the sense strand is conjugated to a ligand attached at the 3'-terminus (i.e., anticipating Claim 11 “claim 1, wherein the RNAi agent is linked to a targeting ligand”; Claim 12 “claim 11, wherein the targeting ligand comprises N-acetyl- galactosamine”; Claim 28 “claim 24, wherein the sense strand of the RNAi agent is linked to a targeting ligand”; and Claim 14 “claim 11, wherein the targeting ligand is linked to the sense strand”).
US988 Col 17 L45-60 disclose The duplex region may be of any length that permits specific degradation of a desired target RNA … for example … 18…21…24…27…30… base pairs in length, thereby anticipating the limitations in strand length of instant Claims 16-19.  
US988 Col 35 L24-25 disclose a double ended bluntmer of 19 nucleotides in length… (i.e., anticipating Claim 20 “claim 16, wherein the RNAi agent has two blunt ends”). 
Col 34 L43-45 disclose capping groups at the 3'-end, 5'-end, or both ends of one or both strands (i.e., anticipating Claim 21 “the sense strand comprises one or two terminal caps”). 
Col 94 L47-54 disclose pharmaceutical formulations … [that include] excipient(s) (i.e., anticipating Claim 33 “the composition further comprises a pharmaceutically acceptable excipient”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10231988, filed 7 August 2017 and issued 19 March 2019 (referred to as “US988”), and further in view of published US Patent Application No. US2018/0064819, filed 7 March 2017 and published 8 March 2018 (referred to as “USA819”) as evidenced by Watts 2009 Org. Biomol. Chem. 7:1904-1910 (referred to as “Watts”).
US988 is drawn to RNAi agents that inhibit expression of patatin-like phospholipase domain-containing protein 3 (PNPLA3) with the purpose of treating subjects with non-alcoholic fatty liver disease (NAFLD) and/or PNPLA3-related diseases and disorders. US988 teaches, either explicitly or implicitly, all the elements of Claims 1-5, 7-8, 11-12, 14, 16-24, 26-28, and 33.
With regard to Claim 1, US988 SEQ ID NO 597 (Table 4), discloses SEQ ID NO 176 as shown by this sequence comparison:  
Sequence 597; Patent No. 10231988
Qy          2 AGUGAAAAACUGGGAAAGG 20
              |||||||||||||||||||
Db          1 AGUGAAAAACUGGGAAAGG 19
Sequence 346; Patent No. 10231988
Qy          2 CCUUUCCCAGUUUUUCACU 20
              |||||||||||||||||||
Db          1 CCUUUCCCAGUUUUUCACU 19

Further, SEQ ID NO 346 discloses SEQ ID NO 214 as shown above. 
“Partially complementary” is defined at ¶0051 of the instant Specification to mean at least 70% of the bases in a contiguous sequence will hybridize with the same number of bases in a contiguous sequence of a second oligonucleotide and that the contiguous sequence may comprise all or a part of a nucleotide sequence. US988 SEQ ID NO 346 meets this criterion of partial complementarity to the antisense strand of instant SEQ ID NO 176. 
Because US988 SEQ ID NOs 597 and 346 comprise all of SEQ ID NOs 176 and 214, they also teach the limitations of instant Claim 26 because Claim 26 recites these sequences without any or with 0-1 modifications. 
The US988 sequences disclose the limitations of Claim 2 since nucleotides 1-19 of SEQ ID NO 597 are 100% identical to SEQ ID NO 176 and therefore comprise nucleotides 2-18 of SEQ ID NO 176. 
The US988 sequences disclose the limitations of Claim 3 since SEQ ID NO 346 comprises >17 contiguous nucleotides differing by 0-1 nucleotides from sense strand SEQ ID NO 214, and comprises at least 85% complementarity over 17 contiguous nucleotides to antisense strand SEQ ID NO 176.
SEQ ID NOs 176 and 214 are disclosed by US988 SEQ ID NOs 597 and 346, as shown above. SEQ ID NOs 597 and 346 are complementary to each other. US988 Column 26 L61-63 teaches that a dsRNA of the invention may comprise sequences set forth in any one of Tables 3-5, 7, and 8, or [modified] sequences of [the Tables]…. A person of ordinary skill in the art would know to make a dsRNAi agent from complementary sequences. Therefore, the limitations of instant Claim 23 are implicitly disclosed (i.e., “an RNAi agent comprised of a sense strand and an antisense strand that form a duplex sequence with SEQ ID NOs: 176 and 214”).
The limitations of Claims 4-5 and 7-8 are implicitly taught by US988. US988 Column 2 L 36-40 teach that the dsRNAi can have one or all nucleotides modified (i.e., the limitations of Claim 4 “at least one nucleotide of the RNAi agent is a modified nucleotide” and Claim 5 “all or substantially all of the nucleotides of the sense and/or antisense strand of the RNAi agent are modified nucleotides”). 
US988 Columns 2-3 L55-10 lists potential modifications … a 2'-O-methyl modified nucleotide, a 2'-fluoro modified nucleotide … and Col 17 L31-33 teaches that the dsRNAi can have substantial modifications at multiple nucleotides. (i.e., the limitations of Claim 7 “claim 5, wherein all or substantially all of the modified nucleotides are 2'-O-methyl nucleotides, 2'-fluoro nucleotides, or combinations thereof”).
Regarding Claim 8, US988 Column 151 discloses SEQ ID NO 651 which teaches instant SEQ ID NO 95 as shown:  
Sequence 651; Patent No. 10231988
Qy          3 AGUUAGGUGAAAAAGGUGU 21
              |||||||||||||||||||
Db          1 AGUUAGGUGAAAAAGGUGU 19
Although the modifications disclosed by US988 do not explicitly teach the exact modifications to instant SEQ ID NO 95, a person of ordinary skill in the art would be able to arrive at them through experimentation because US988 discloses at Column 26 L64-67 that any listed dsRNA can be … unmodified, un-conjugated, modified, and/or conjugated, as described herein; Column 28 L51-56 teaches that the dsRNA may be chemically modified to enhance stability or other beneficial characteristics; and Col 29 L1-10 lists example modifications of ends, bases, and the backbone. The potential modifications taught in US988 thereby disclose the limitations of Claim 22 (“the sense strand comprises one or two inverted abasic residues”) and Claims 24 and 27 (“the sense strand further includes inverted abasic residues at the 3' terminal end of the nucleotide sequence, at the 5' end of the nucleotide sequence, or at both”). 
US988 Col 47 L43-46 disclose linking the dsRNA to one or more ligands, moieties or conjugates that enhance the activity, cellular distribution or cellular uptake; Col 48 L11-15 disclose N-acetylgalactosamine; and Col 2 L53-54 disclose that the sense strand is conjugated to a ligand attached at the 3'-terminus (i.e., the limitations of Claim 11 “claim 1, wherein the RNAi agent is linked to a targeting ligand”; Claim 12 “claim 11, wherein the targeting ligand comprises N-acetyl- galactosamine”; Claim 28 “claim 24, wherein the sense strand of the RNAi agent is linked to a targeting ligand”; and Claim 14 “claim 11, wherein the targeting ligand is linked to the sense strand”).
US988 Col 17 L45-60 disclose The duplex region may be of any length that permits specific degradation of a desired target RNA … for example, about … 18…21…24…27…30… base pairs in length, thereby disclosing the limitations in strand length of instant Claims 16-19.  
US988 Col 35 L24-25 teach In one embodiment, the RNAi agent is a double ended bluntmer of 19 nucleotides in length… (i.e., Claim 20 “claim 16, wherein the RNAi agent has two blunt ends”). 
Col 34 L43-45 teach the RNAi agent may contain one or more … capping groups at the 3'-end, 5'-end, or both ends (i.e., Claim 21 “the sense strand comprises one or two terminal caps”). 
Col 94 L47-54 disclose pharmaceutical formulations … [that include] excipient(s) (i.e., the limitations of Claim 33 “the composition further comprises a pharmaceutically acceptable excipient”). A person of ordinary skill in the art would know how to produce a pharmaceutical and how to modify the sequences in the manners disclosed to affect dsRNA stability and cell permeability.
Regarding Claim 6, US988 Columns 2-3 L55-10 teach most of the listed modifications (i.e., some of the limitations of Claim 6 “wherein the modified nucleotide is selected from the group consisting of…”.
US988 does not explicitly teach every limitation recited in claim 6, for example the specific modification of a 2'-F-arabino nucleotide. 
However, USA819 teaches most of the remaining limitations of Claim 6 (as well as the limitations of Claims 9-10, 13, 15, 25, and 29-32, as discussed below). USA819 is drawn to targeting ligands that direct RNAi to a specific tissue (e.g., liver cells) to modulate gene expression; the targeting ligands are for use in treating diseases or conditions that respond to inhibition of gene expression in the targeted tissues/cells.
USA819 teaches at ¶301 Modified nucleotides include, but are not limited to: … 3' to 3' linkages (inverted) nucleotides … non-natural base including nucleotides … 3'-O-methoxy nucleotide … 2'-F-arabino nucleotides … vinyl phosphonate deoxyribonucleotide … vinyl phosphonate nucleotides … and abasic nucleotides. This list discloses most of the remaining limitations of Claim 6.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the PNPLA3-targeting RNAis of US988 with the modifications of USA819. One would have been motivated to do so with a reasonable expectation of success because modifications like 2'-F-arabino nucleotides are known by those of ordinary skill in the art to affect nucleotide stability as taught by Watts (see the abstract). 
Regarding Claims 9-10, 13, 15, 25, and 31-32, US988 teaches SEQ ID NO 95 and its modifications, as discussed above for Claim 8 (i.e., a limitation of Claim 10 “wherein the antisense strand comprises the nucleotide sequence of any one of the modified sequences of SEQ ID NOs: 90, 95 and 102”). US988 SEQ ID NO 400 teaches instant SEQ ID NO 136 as shown by this sequence comparison: 
Sequence 400; Patent No. 10231988
Qy          2 ACACCUUUUUCACCUAACU 20
              |||||||||||||||||||
Db          1 ACACCUUUUUCACCUAACU 19
As discussed above, SEQ ID NO 136 can be modified in ways taught by US988 and USA819 to produce all of the recited sequence modifications apart from the 5'-NAG37, which will be discussed below. 
Regarding Claim 32, US988 teaches at Col 27 L 20-25 that any of the sequences of Tables 3-5, 7, or 8 minus only a few nucleotides on one or both ends can be similarly effective [provided that such a sequence contains] at least 15… or more contiguous nucleotides (i.e., the limitation of Claim 32 “wherein the antisense strand consists of the modified nucleotide sequence of SEQ ID NOs: 90, 95 and 102, and the sense strand consists of the modified nucleotide sequence of SEQ ID NOs: 131, 136 and 137”). 
Regarding Claims 9-10, 13, 15, 25, and 31-32, US988 does not teach the modification a 5’-NAG37-phosphorothioate or that a targeting ligand is specifically NAG37 or NAG37s. 
However, USA819 teaches NAG37 at p. 132, NAG37s at p. 135, and at ¶544 dsRNAis conjugated at the 5' terminal end via a phosphorothioate linkage to GalNAc targeting ligands …NAG37s (i.e., the 5’-NAG37-phosphorothioate in SEQ ID NO 136; Claim 9 “the sense strand comprises the nucleotide sequence of any of the modified sense strand sequences of SEQ ID NOs: 131, 136 and 137”; Claim 10 “the antisense strand comprises the nucleotide sequence of any one of the modified sequences of SEQ ID NOs: 90, 95 and 102 and the sense strand comprises the nucleotide sequence of any one of the modified sequences of SEQ ID NOs: 131, 136 and 137”; Claim 13 “claim 11, wherein the targeting ligand comprises the structure of (NAG37) or (NAG37)s”; Claim 15 “claim 14, wherein the targeting ligand is linked to the 5' terminal end of the sense strand”; Claim 25 “comprising an antisense strand that comprises a modified nucleotide sequence that differs by 0 or 1 nucleotides from one of the nucleotide sequences of SEQ ID NOs: 90, 95 and 102; wherein a, c, g, and u represent …”; and Claim 31 “wherein the targeting ligand comprises: [image of NAG37] or [image of NAG37s]”. 
Furthermore, US988 and US819 teach the limitations of Claim 32 “wherein the antisense strand consists of the modified nucleotide sequence of SEQ ID NOs: 90, 95 and 102, and the sense strand consists of the modified nucleotide sequence of SEQ ID NOs: 131, 136 and 137; wherein a, c, g, and u are [list of potential modifications] and (NAG37)s has the following chemical structure:

    PNG
    media_image1.png
    365
    540
    media_image1.png
    Greyscale
”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the PNPLA3-targeting RNAis of US988 with the liver-targeting ligands NAG37 or NAG37s of USA819. One would have been motivated to do so with a reasonable expectation of success because such modifications are known by those of ordinary skill in the art to affect dsRNA stability and cellular uptake and because the targeting ligands of USA819 are designed specifically to help RNAi agents reach hepatocytes, and because the RNAis of US988 are for a gene related to NAFLD. 
Regarding Claims 29 and 30, US988 teaches limitations of instant Claim 28 as discussed above. 
However, US988 does not teach “wherein the targeting ligand has affinity for the asialoglycoprotein receptor” or “claim 29, wherein the targeting ligand comprises N-acetyl-galactosamine”.  
USA819 teaches at ¶94 targeting moieties that bind to the asialoglycoprotein receptor are useful for delivering compounds to the liver because Asialoglycoprotein receptors are abundantly expressed on liver cells; and specifically mentions that N-acetyl-galactosamines (GalNAc or NAG) can facilitate uptake of certain compounds in liver cells (i.e., the limitations of Claim 29 “wherein the targeting ligand has affinity for the asialoglycoprotein receptor” and Claim 30 “claim 29, wherein the targeting ligand comprises N-acetyl-galactosamine”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the PNPLA3-targeting RNAis of US988 with the asialoglycoprotein-targeting ligand, including the specific liver-targeting ligands NAG, NAG37, or NAG37s. One would have been motivated to do so with a reasonable expectation of success because the targeting ligands of USA819 are designed specifically to help RNAi agents reach hepatocytes. Since the RNAis of US988 are drawn to inhibiting gene expression of PNPLA3 for NAFLD, a liver disease, targeting the compounds to where their activity is desired is obvious because doing so would increase efficacy of the RNAis; US988 discusses (summarized from Col 48 L3-10) using targeting ligands to help the molecules reach desired locations or cell types.
CONCLUSION
Claims 1-33 are rejected as discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635